An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For clarity of the drawing disclosure, the paragraph shown after the figure 7 description has been amended to read:
--The dot-dash broken lines represent boundaries of the claimed design and form no part of the claimed design. The portions of the car shown in broken lines throughout the drawing views are for illustrative and environmental purposes and form no part of the claimed design.—
For definiteness, the sentence shown preceding the claim has been cancelled since it is unnecessary, and any description in relation to how the design is being applied should be describe in the title of the claimed design. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY NOEL BROWN whose telephone number is (571) 272-2599.  The examiner can normally be reached on Monday – Thursday from 6:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached on (571) 272-4496.  The fax phone number for the organization where this application or proceeding is assigned is (571) 272-8300.




/Melody N. Brown/
Primary Examiner, Art Unit 2917